DETAILED ACTION
	Claims 85-88, 90, 92-93, 95-103, and 105-117 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Claim Objections
Claim 99 is objected to because of the following informalities: “…disposing a tool adjacent to and spaced apart from a downhole target” should read as “…disposing a tool adjacent to and spaced apart from [[a]] the downhole target”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 85-88, 90, 92-93, 95-103, and 105-117 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 85-88, 90, 93, 95-96, 98-103, 105, 107-109, and 111-117 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Publication 2017/0335646 A1; herein “Huang”).

	In regards to claim 85, Huang discloses: A tool (10; as shown in at least figures 5-6) comprising: 
	a housing (at least 24) defining a chamber (at least the combination of element 54 and area comprising 28, as shown in at least figures 5-6), the chamber having at least one outlet (at least 32) defining an opening (as shown in at least figure 6 in light of the arrows 34; see paragraphs [0026-0045]); 
	a propellant source (at least 28) comprising at least one propellant (at least 34, as shown in at least figures 5-6; at least paragraphs [0026-0045] introduces “With reference to FIGS. 1, 1A, 2 and 2A, the non-explosive downhole tool 10 generally includes a firing head 22, a housing or carrier body 24, an igniter 26 (e.g., a thermal generator) in operational contact with a non-explosive energy source 28, and one or more ports 32 (e.g., ejection or discharge ports) for emitting a product 34 (e.g., hot gas and or molten material) jet of the ignited energy source 28 to create openings 36 (i.e., perforations, cuts, etc.) in one or more of the surrounding tubulars 16, 18 and the surrounding formation 38. In FIG. 1 the non-explosive downhole tool 10 is utilized to create and opening 36 through the casing 16 and extending into the surrounding formation 38”; “The energy source or material 28, e.g., a thermate material, may be referred to as the pyrotechnic or energetic material. The nitrates and/or carbonates produce gas to drive molten metal, i.e., product 34, out of the ports 32 to create the opening(s) 36 in the surrounding elements”) located within the chamber (as shown in at least figures 5-6); 
	an ignition mechanism for igniting the propellant source (at least 34, as shown in at least figures 5-6; at least paragraphs [0026-0045] introduces “With reference to FIGS. 1, 1A, 2 and 2A, the non-explosive downhole tool 10 generally includes a firing head 22, a housing or carrier body 24, an igniter 26 (e.g., a thermal generator) in operational contact with a non-explosive energy source 28, and one or more ports 32 (e.g., ejection or discharge ports) for emitting a product 34 (e.g., hot gas and or molten material) jet of the ignited energy source 28 to create openings 36 (i.e., perforations, cuts, etc.) in one or more of the surrounding tubulars 16, 18 and the surrounding formation 38. In FIG. 1 the non-explosive downhole tool 10 is utilized to create and opening 36 through the casing 16 and extending into the surrounding formation 38”; “… upon activation of igniter 26 the energy source 28, e.g., thermate material, is ignited producing high temperature and pressure product 34 (gas and/or molten metal) which is communicated through diverter channels 54 and against moveable body 56. When the force of the high pressure gas acting on moveable body 56 overcomes the force of the shear element and the wellbore pressure acting on the moveable body 56, the shear element parts and releases moveable body 56 to move relative to diverter section 52 thereby opening port 32”); and 
	a control mechanism (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”); 
	wherein, upon ignition of the propellant source, the at least one propellant of the propellant source is operable to deflagrate, creating at least one stream of combustion products (at least paragraphs [0026-0045] and figures 5-6 introduces “The openings 36 in the surrounding elements are created by the product 34 jet flowing out of the tool 10 through the ports 32. The temperature of the product 34 may be high enough to change the steel of the surrounding tubulars from a solid phase to a liquid and possibly to a gas, while the oxygen in product 34 assists in burning the metal alloys. When perforating, the openings 36 may extend into the formation similar to an explosive shaped charge jet”), the chamber directing the/each stream of combustion products through the/each outlet (as shown in light of arrows 34, within at least figure 6), towards a target (at least paragraphs [0026-0045] introduces “the downhole tool 10 may be utilized to cut or perforate a large diameter tubular (e.g., casing) and the penetrator head 30 may be configured and dimensioned to place the head in close proximity to the tubular whereas the carrier body 24 may remain a standard size”) adjacent to and spaced apart from the tool (at least figure 1 introduces the tool 10, as described in figures 5-6, to be positioned adjacent and spaced apart from the target 16), at least one parameter (i.e. propellant flow rate/energy) of the/each stream of combustion products being changeable after ignition of the propellant source by the control mechanism (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6); and 
	wherein the parameter which is changed during use of the tool, at least partially via variance of the outlet opening by the control mechanism after ignition of the U.S. Patent Application Serial No. 16/302,199Atty. Docket No.: CRE-028157 US PCTPage 3 of 17propellant source, is the energy in the/each stream of combustion products to control the depth of penetration of the/each stream of combustion products into the target (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 86, Huang further discloses: wherein the control mechanism is operable during use of the tool to control the content or structure of the/each stream of combustion products (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate (i.e. content) will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 87, Huang further discloses: wherein the control mechanism is operable during use of the tool to control the rate of burn of propellant or the volume of supply of propellant (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate from the volume of supply will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 88, Huang further discloses: wherein the control mechanism is operable during use of the tool to control the constitution of the propellant source (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy (i.e. constitution) will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 90, Huang further discloses: wherein the control mechanism is operable after ignition of the propellant source to move the/each outlet to an outlet focused position in which the outlet channels the/each stream of combustion products towards a particular location outwith the tool (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of movement of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the propellant flow rate with respect to the movement of the outlet opening will allow for creating “an outlet focused position” to control the particular location of penetration outwith the tool).

	In regards to claim 93, Huang further discloses: wherein the tool further comprises at least one modifying agent provided in or adjacent to the tool or generated by the tool (at least paragraphs [0027-0035] introduces “The energy source or material 28, e.g., a thermate material, may be referred to as the pyrotechnic or energetic material. The nitrates and/or carbonates produce gas to drive molten metal, i.e., product 34, out of the ports 32 to create the opening(s) 36 in the surrounding elements. Upon ignition, the metal fuel reacts with the metal oxide exchanging the metal in the metal oxide, while releasing heat sufficient to melt the metal”).

	In regards to claim 95, Huang further discloses: wherein the control mechanism is operable during use of the tool to dump or disperse the/each stream of combustion products away from, or to minimise the effect of the stream on, the target (at least paragraphs [0049-0052] and figures 11-13 introduces the use of biasing member(s) 76 adjacent to the outlet openings which act as one-way valves which will allow for minimizing the effect of the stream on, the target when pressure within the tool falls below the check valve pressure threshold).

	In regards to claim 96, Huang further discloses: wherein the control mechanism is operable during use of the tool to control a plurality of parameters (i.e. propellant flow rate/energy, pressure, etc.) of the/each stream of combustion products (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy, pressure will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6).

	In regards to claim 98, Huang further discloses: wherein the tool operates during use of the tool in a multistage process (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”).

	In regards to claim 99, Huang discloses: A method of manipulating a downhole target (at least paragraph [0005] introduces “An example of a method of creating an opening in a tubular includes disposing a non-explosive tool in a tubular that is disposed in a wellbore, igniting a thermate material in the tool and displacing a moveable member in response to a product (e.g., gas and or molten material) produced by the ignited thermate material thereby opening a port in the tool and directing the product through the port and onto the tubular thereby creating an opening in the tubular”), the method comprising the steps of: 
	disposing a tool (10; as shown in at least figures 5-6) adjacent to and spaced apart from the downhole target (at least figure 1 introduces the tool 10, as described in figures 5-6, to be positioned adjacent and spaced apart from the target 16), the tool comprising a housing (at least 24) defining a chamber (at least the combination of element 54 and area comprising 28, as shown in at least figures 5-6), the chamber having at least one outlet (at least 32) defining an opening (as shown in at least figure 6 in light of the arrows 34; see paragraphs [0026-0045]); 
	a propellant source (at least 28) comprising at least one propellant (at least 34, as shown in at least figures 5-6; at least paragraphs [0026-0045] introduces “With reference to FIGS. 1, 1A, 2 and 2A, the non-explosive downhole tool 10 generally includes a firing head 22, a housing or carrier body 24, an igniter 26 (e.g., a thermal generator) in operational contact with a non-explosive energy source 28, and one or more ports 32 (e.g., ejection or discharge ports) for emitting a product 34 (e.g., hot gas and or molten material) jet of the ignited energy source 28 to create openings 36 (i.e., perforations, cuts, etc.) in one or more of the surrounding tubulars 16, 18 and the surrounding formation 38. In FIG. 1 the non-explosive downhole tool 10 is utilized to create and opening 36 through the casing 16 and extending into the surrounding formation 38”; “The energy source or material 28, e.g., a thermate material, may be referred to as the pyrotechnic or energetic material. The nitrates and/or carbonates produce gas to drive molten metal, i.e., product 34, out of the ports 32 to create the opening(s) 36 in the surrounding elements”) located within the chamber (as shown in at least figures 5-6); 
	an ignition mechanism for igniting the propellant source (at least 34, as shown in at least figures 5-6; at least paragraphs [0026-0045] introduces “With reference to FIGS. 1, 1A, 2 and 2A, the non-explosive downhole tool 10 generally includes a firing head 22, a housing or carrier body 24, an igniter 26 (e.g., a thermal generator) in operational contact with a non-explosive energy source 28, and one or more ports 32 (e.g., ejection or discharge ports) for emitting a product 34 (e.g., hot gas and or molten material) jet of the ignited energy source 28 to create openings 36 (i.e., perforations, cuts, etc.) in one or more of the surrounding tubulars 16, 18 and the surrounding formation 38. In FIG. 1 the non-explosive downhole tool 10 is utilized to create and opening 36 through the casing 16 and extending into the surrounding formation 38”; “… upon activation of igniter 26 the energy source 28, e.g., thermate material, is ignited producing high temperature and pressure product 34 (gas and/or molten metal) which is communicated through diverter channels 54 and against moveable body 56. When the force of the high pressure gas acting on moveable body 56 overcomes the force of the shear element and the wellbore pressure acting on the moveable body 56, the shear element parts and releases moveable body 56 to move relative to diverter section 52 thereby opening port 32”); and 
	a control mechanism (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”); 
	igniting the at least one propellant of the propellant source such that the propellant source deflagrates creating at least one stream of combustion products (at least paragraphs [0026-0045] and figures 5-6 introduces “The openings 36 in the surrounding elements are created by the product 34 jet flowing out of the tool 10 through the ports 32. The temperature of the product 34 may be high enough to change the steel of the surrounding tubulars from a solid phase to a liquid and possibly to a gas, while the oxygen in product 34 assists in burning the metal alloys. When perforating, the openings 36 may extend into the formation similar to an explosive shaped charge jet”), the chamber directing the/each stream of combustion products through the/each outlet (as shown in light of arrows 34, within at least figure 6), towards the downhole target to be manipulated (at least paragraphs [0026-0045] introduces “the downhole tool 10 may be utilized to cut or perforate a large diameter tubular (e.g., casing) and the penetrator head 30 may be configured and dimensioned to place the head in close proximity to the tubular whereas the carrier body 24 may remain a standard size”); and 
	changing at least one parameter (i.e. propellant flow rate/energy) of the/each stream of combustion products by use of the control mechanism (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6); 
	wherein the at least one parameter which is changed, at least partially via variance of the outlet opening by the control mechanism after ignition of the propellant source, is the energy in the/each stream ofU.S. Patent Application Serial No. 16/302,199Atty. Docket No.: CRE-028157 US PCTPage 6 of 17 combustion products to control the depth of penetration of the/each stream of combustion products into the downhole target (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 100, Huang discloses: A tool (10; as shown in at least figures 5-6) for use in a downhole environment (at least abstract and paragraph [0005] introduces “An example of a method of creating an opening in a tubular includes disposing a non-explosive tool in a tubular that is disposed in a wellbore, igniting a thermate material in the tool and displacing a moveable member in response to a product (e.g., gas and or molten material) produced by the ignited thermate material thereby opening a port in the tool and directing the product through the port and onto the tubular thereby creating an opening in the tubular”), the tool comprising: 
	a housing (at least 24) defining a chamber (at least the combination of element 54 and area comprising 28, as shown in at least figures 5-6), the chamber having at least one outlet (at least 32) defining an opening (as shown in at least figure 6 in light of the arrows 34; see paragraphs [0026-0045]); 
	a propellant source (at least 28) comprising at least one propellant (at least 34, as shown in at least figures 5-6; at least paragraphs [0026-0045] introduces “With reference to FIGS. 1, 1A, 2 and 2A, the non-explosive downhole tool 10 generally includes a firing head 22, a housing or carrier body 24, an igniter 26 (e.g., a thermal generator) in operational contact with a non-explosive energy source 28, and one or more ports 32 (e.g., ejection or discharge ports) for emitting a product 34 (e.g., hot gas and or molten material) jet of the ignited energy source 28 to create openings 36 (i.e., perforations, cuts, etc.) in one or more of the surrounding tubulars 16, 18 and the surrounding formation 38. In FIG. 1 the non-explosive downhole tool 10 is utilized to create and opening 36 through the casing 16 and extending into the surrounding formation 38”; “The energy source or material 28, e.g., a thermate material, may be referred to as the pyrotechnic or energetic material. The nitrates and/or carbonates produce gas to drive molten metal, i.e., product 34, out of the ports 32 to create the opening(s) 36 in the surrounding elements”) located within the chamber (as shown in at least figures 5-6); 
	an ignition mechanism for igniting the propellant source (at least 34, as shown in at least figures 5-6; at least paragraphs [0026-0045] introduces “With reference to FIGS. 1, 1A, 2 and 2A, the non-explosive downhole tool 10 generally includes a firing head 22, a housing or carrier body 24, an igniter 26 (e.g., a thermal generator) in operational contact with a non-explosive energy source 28, and one or more ports 32 (e.g., ejection or discharge ports) for emitting a product 34 (e.g., hot gas and or molten material) jet of the ignited energy source 28 to create openings 36 (i.e., perforations, cuts, etc.) in one or more of the surrounding tubulars 16, 18 and the surrounding formation 38. In FIG. 1 the non-explosive downhole tool 10 is utilized to create and opening 36 through the casing 16 and extending into the surrounding formation 38”; “… upon activation of igniter 26 the energy source 28, e.g., thermate material, is ignited producing high temperature and pressure product 34 (gas and/or molten metal) which is communicated through diverter channels 54 and against moveable body 56. When the force of the high pressure gas acting on moveable body 56 overcomes the force of the shear element and the wellbore pressure acting on the moveable body 56, the shear element parts and releases moveable body 56 to move relative to diverter section 52 thereby opening port 32”); and 
	a control mechanism (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”); 
	wherein upon ignition of the propellant source, the propellant source is operable to deflagrate, creating at least one stream of combustion products (at least paragraphs [0026-0045] and figures 5-6 introduces “The openings 36 in the surrounding elements are created by the product 34 jet flowing out of the tool 10 through the ports 32. The temperature of the product 34 may be high enough to change the steel of the surrounding tubulars from a solid phase to a liquid and possibly to a gas, while the oxygen in product 34 assists in burning the metal alloys. When perforating, the openings 36 may extend into the formation similar to an explosive shaped charge jet”), the chamber directing the/each stream of combustion products through the/each outlet (as shown in light of arrows 34, within at least figure 6), towards a tubular target (at least paragraphs [0026-0045] introduces “the downhole tool 10 may be utilized to cut or perforate a large diameter tubular (e.g., casing) and the penetrator head 30 may be configured and dimensioned to place the head in close proximity to the tubular whereas the carrier body 24 may remain a standard size”) adjacent to and spaced apart from the tool (at least figure 1 introduces the tool 10, as described in figures 5-6, to be positioned adjacent and spaced apart from the target 16), at least one parameter (i.e. propellant flow rate/energy) of the/each stream of combustion products being changeable by use of the control mechanism (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6); and 
	wherein the parameter which is changed, at least partially via variance of the outlet opening by the control mechanism after ignition of the propellant source, is the energy in the/each stream of combustion products to control the depth of penetration of the/each stream of combustion products into the tubular (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 101, Huang further discloses: wherein the control mechanism is operable during use of the tool to control the content or structure of the/each stream of combustion products (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate (i.e. content) will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 102, Huang further discloses: wherein the control mechanism is operable during use of the tool to control the rate of burn of propellant or the volume of supply of propellant (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate from the volume of supply will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 103, Huang further discloses: wherein the control mechanism is operable during use of the tool to control the constitution of the propellant source (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy (i.e. constitution) will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”, in which the size of the outlet will control the depth of penetration of the/each stream of combustion products into the target).

	In regards to claim 105, Huang further discloses: wherein the tool is operable to move the/each outlet to an outlet focused position in which the outlet channels the/each stream of combustion products towards a particular location outwith the tool (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; furthermore, at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of movement of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the propellant flow rate with respect to the movement of the outlet opening will allow for creating “an outlet focused position” to control the particular location of penetration outwith the tool).

	In regards to claim 107, Huang further discloses: wherein the tool further comprises at least one modifying agent provided in or adjacent to the tool or generated by the tool (at least paragraphs [0027-0035] introduces “The energy source or material 28, e.g., a thermate material, may be referred to as the pyrotechnic or energetic material. The nitrates and/or carbonates produce gas to drive molten metal, i.e., product 34, out of the ports 32 to create the opening(s) 36 in the surrounding elements. Upon ignition, the metal fuel reacts with the metal oxide exchanging the metal in the metal oxide, while releasing heat sufficient to melt the metal”).

	In regards to claim 108, Huang further discloses: wherein the control mechanism is operable during use of the tool to dump or disperse the/each stream of combustion products away from, or to minimise the effect of the stream on, the tubular target (at least paragraphs [0049-0052] and figures 11-13 introduces the use of biasing member(s) 76 adjacent to the outlet openings which act as one-way valves which will allow for minimizing the effect of the stream on, the target when pressure within the tool falls below the check valve pressure threshold).

	In regards to claim 109, Huang further discloses: wherein the control mechanism is operable during use of the tool to control a plurality of parameters (i.e. propellant flow rate/energy, pressure, etc.) of the/each stream of combustion products (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; at least paragraph [0049] introduces “The size of the ports 32 may dictate the performance of the penetrator head 30”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy, pressure will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6).

	In regards to claim 111, Huang further discloses: wherein the tool operates during use of the tool in a multistage process (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”).

	In regards to claim 112, Huang further discloses: wherein the target is at least one of a tubular, a packer, and a swellable (at least paragraphs [0026-0045] introduces “the downhole tool 10 may be utilized to cut or perforate a large diameter tubular (e.g., casing) and the penetrator head 30 may be configured and dimensioned to place the head in close proximity to the tubular whereas the carrier body 24 may remain a standard size”).

	In regards to claim 113, Huang further discloses: wherein the downhole target is at least one of a tubular, a packer, and a swellable (at least paragraphs [0026-0045] introduces “the downhole tool 10 may be utilized to cut or perforate a large diameter tubular (e.g., casing) and the penetrator head 30 may be configured and dimensioned to place the head in close proximity to the tubular whereas the carrier body 24 may remain a standard size”).

	In regards to claim 114, Huang further discloses: wherein the target is at least one of a tubular, a packer, and a swellable (at least paragraphs [0026-0045] introduces “the downhole tool 10 may be utilized to cut or perforate a large diameter tubular (e.g., casing) and the penetrator head 30 may be configured and dimensioned to place the head in close proximity to the tubular whereas the carrier body 24 may remain a standard size”).

	In regards to claim 115, Huang further discloses: wherein the control mechanism is operable to vary the outlet opening while at least one stream of combustion products is being directed through the outlet opening (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open).

	In regards to claim 116, Huang further discloses: wherein the control mechanism is operable to vary the outlet opening while at least one stream of combustion products is being directed through the outlet opening (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open).

	In regards to claim 117, Huang further discloses: wherein the control mechanism is operable to vary the outlet opening while at least one stream of combustion products is being directed through the outlet opening (at least paragraphs [0026-0045] introduces “Port 32 is formed between the diverter section 52 and a moveable body 56 (e.g., cutter body) which is disposed with a shaft 58 and moveable relative to diverter section 52. Moveable body 56 is held in the closed position relative to the diverter section 52 by the holding element 50. In the embodiment of FIGS. 5 and 6, moveable body 56 moves relative to or on shaft 58. In FIGS. 5 and 6 the holding element 50 is a shear member oriented generally perpendicular to the longitudinal axis of the tool and attached to the shaft 58 and the moveable body is located between the shear element 50 and the diverter section”; “…a retaining member 60 is located, for example connected to shaft 58, to maintain moveable body 56 in connection with the diverter section 52 when the port 32 has been opened”; Examiner notes that after ignition of the propellant source, the propellant flow rate/energy will vary in light of changing of the outlet opening from fully closed, as shown in figure 5, to fully open, as shown in figure 6; the intensity/energy of the propellant flow rate with respect to the opening of the outlet will control the depth of penetration, as when the outlet gradually opens, the intensity/energy will increase until it reaches its maximum capacity when the outlet opening is fully open).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 92, 97, 106, and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2017/0335646 A1; herein “Huang”) in view of Barton et al. (US Publication 2010/0000789 A1; herein “Barton”).

	In regards to claim 92, Huang discloses the control mechanism, as disclosed in claim 85 above.
	However, Huang appears to be silent in regards to: wherein the control mechanism comprises at least one sensor.
	The teachings of Barton is from the same field of endeavor and used to solve the same problem, as the propellant source therein is directed to creating perforation(s) in casing downhole by sending signal(s) via a conveyance. Barton discloses: wherein the control mechanism (at least abstract and paragraphs [0020-0023] introduces “The facility 30 can include known equipment and structures such as a platform 40 at the earth's surface 42, a wellhead 44, and casing 46”; “…the energy released by the gun 62a can also be used to indirectly initiate a firing sequence for gun 62b. In FIG. 2A, an activator 80 is used to initiate the firing sequence for gun 62b while the energy released by the gun 62a is used to actuate the activator 80”; “…FIG. 2B, there is shown in functional block diagram format another embodiment of an activator 68 that may be used to initiate the firing of and/or control one or more characteristics of a firing sequence for the guns 62a-c”) comprises at least one sensor (at least paragraphs [0020-0023] introduces “The activator 80 can be actuated explosively, mechanically, electrically, chemically or other suitable method. For example, the energy release may include a high detonation component that detonates material in the activator 80, a pressure component that moves mechanical devices in the activator 80, or a vibration component that jars or disintegrates structural elements in the activator 80. When actuated, the activator 80 transmits an activation signal, such as a pressure change, electrical signal, or projectile, to the firing head 66b of the gun 62b. The type of activation signal will depend on the configuration of the firing head 66b, i.e., whether it has pressure sensitive sensors, a mechanically actuated pin, electrically actuated contact, etc”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Huang to include the teachings of Barton, by modifying the control mechanism taught by Huang to include for a sensor taught by Barton to “…create some sort of trauma (e.g., explosion, penetration) to the wellbore and penetrate into the subterranean formation. Such perforating operations are used to allow for penetrating the casing to thereby allow formation fluids to flow through the perforations and into a production string (at least paragraph [0005]). 

	In regards to claim 97, Huang discloses the control mechanism, as disclosed in claim 85 above.
	However, Huang appears to be silent in regards to: wherein the control mechanism is able to respond to multiple sensors during use of the tool.
	The teachings of Barton is from the same field of endeavor and used to solve the same problem, as the propellant source therein is directed to creating perforation(s) in casing downhole by sending signal(s) via a conveyance. Barton discloses: wherein the control mechanism (at least abstract and paragraphs [0020-0023] introduces “The facility 30 can include known equipment and structures such as a platform 40 at the earth's surface 42, a wellhead 44, and casing 46”; “…the energy released by the gun 62a can also be used to indirectly initiate a firing sequence for gun 62b. In FIG. 2A, an activator 80 is used to initiate the firing sequence for gun 62b while the energy released by the gun 62a is used to actuate the activator 80”; “…FIG. 2B, there is shown in functional block diagram format another embodiment of an activator 68 that may be used to initiate the firing of and/or control one or more characteristics of a firing sequence for the guns 62a-c”) is able to respond to multiple sensors during use of the tool (at least paragraphs [0020-0023] introduces “The activator 80 can be actuated explosively, mechanically, electrically, chemically or other suitable method. For example, the energy release may include a high detonation component that detonates material in the activator 80, a pressure component that moves mechanical devices in the activator 80, or a vibration component that jars or disintegrates structural elements in the activator 80. When actuated, the activator 80 transmits an activation signal, such as a pressure change, electrical signal, or projectile, to the firing head 66b of the gun 62b. The type of activation signal will depend on the configuration of the firing head 66b, i.e., whether it has pressure sensitive sensors, a mechanically actuated pin, electrically actuated contact, etc”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Huang to include the teachings of Barton, by modifying the control mechanism taught by Huang to include for responding to multiple sensors during use of the tool taught by Barton to “…create some sort of trauma (e.g., explosion, penetration) to the wellbore and penetrate into the subterranean formation. Such perforating operations are used to allow for penetrating the casing to thereby allow formation fluids to flow through the perforations and into a production string (at least paragraph [0005]). 

	In regards to claim 106, Huang discloses the control mechanism, as disclosed in claim 85 above.
	However, Huang appears to be silent in regards to: wherein the control mechanism comprises at least one sensor.
	The teachings of Barton is from the same field of endeavor and used to solve the same problem, as the propellant source therein is directed to creating perforation(s) in casing downhole by sending signal(s) via a conveyance. Barton discloses: wherein the control mechanism (at least abstract and paragraphs [0020-0023] introduces “The facility 30 can include known equipment and structures such as a platform 40 at the earth's surface 42, a wellhead 44, and casing 46”; “…the energy released by the gun 62a can also be used to indirectly initiate a firing sequence for gun 62b. In FIG. 2A, an activator 80 is used to initiate the firing sequence for gun 62b while the energy released by the gun 62a is used to actuate the activator 80”; “…FIG. 2B, there is shown in functional block diagram format another embodiment of an activator 68 that may be used to initiate the firing of and/or control one or more characteristics of a firing sequence for the guns 62a-c”) comprises at least one sensor (at least paragraphs [0020-0023] introduces “The activator 80 can be actuated explosively, mechanically, electrically, chemically or other suitable method. For example, the energy release may include a high detonation component that detonates material in the activator 80, a pressure component that moves mechanical devices in the activator 80, or a vibration component that jars or disintegrates structural elements in the activator 80. When actuated, the activator 80 transmits an activation signal, such as a pressure change, electrical signal, or projectile, to the firing head 66b of the gun 62b. The type of activation signal will depend on the configuration of the firing head 66b, i.e., whether it has pressure sensitive sensors, a mechanically actuated pin, electrically actuated contact, etc”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Huang to include the teachings of Barton, by modifying the control mechanism taught by Huang to include for a sensor taught by Barton to “…create some sort of trauma (e.g., explosion, penetration) to the wellbore and penetrate into the subterranean formation. Such perforating operations are used to allow for penetrating the casing to thereby allow formation fluids to flow through the perforations and into a production string (at least paragraph [0005]). 

	In regards to claim 110, Huang discloses the control mechanism, as disclosed in claim 85 above.
	However, Huang appears to be silent in regards to: wherein the control mechanism is able to respond to multiple sensors during use of the tool.
	The teachings of Barton is from the same field of endeavor and used to solve the same problem, as the propellant source therein is directed to creating perforation(s) in casing downhole by sending signal(s) via a conveyance. Barton discloses: wherein the control mechanism (at least abstract and paragraphs [0020-0023] introduces “The facility 30 can include known equipment and structures such as a platform 40 at the earth's surface 42, a wellhead 44, and casing 46”; “…the energy released by the gun 62a can also be used to indirectly initiate a firing sequence for gun 62b. In FIG. 2A, an activator 80 is used to initiate the firing sequence for gun 62b while the energy released by the gun 62a is used to actuate the activator 80”; “…FIG. 2B, there is shown in functional block diagram format another embodiment of an activator 68 that may be used to initiate the firing of and/or control one or more characteristics of a firing sequence for the guns 62a-c”) is able to respond to multiple sensors during use of the tool (at least paragraphs [0020-0023] introduces “The activator 80 can be actuated explosively, mechanically, electrically, chemically or other suitable method. For example, the energy release may include a high detonation component that detonates material in the activator 80, a pressure component that moves mechanical devices in the activator 80, or a vibration component that jars or disintegrates structural elements in the activator 80. When actuated, the activator 80 transmits an activation signal, such as a pressure change, electrical signal, or projectile, to the firing head 66b of the gun 62b. The type of activation signal will depend on the configuration of the firing head 66b, i.e., whether it has pressure sensitive sensors, a mechanically actuated pin, electrically actuated contact, etc”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Huang to include the teachings of Barton, by modifying the control mechanism taught by Huang to include for responding to multiple sensors during use of the tool taught by Barton to “…create some sort of trauma (e.g., explosion, penetration) to the wellbore and penetrate into the subterranean formation. Such perforating operations are used to allow for penetrating the casing to thereby allow formation fluids to flow through the perforations and into a production string (at least paragraph [0005]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676